UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4447


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAVEL MYNER BEST, a/k/a VEL,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:08-cr-00060-NCT-2)


Submitted:   February 10, 2011            Decided:   March 17, 2011


Before DAVIS and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


George E. Crump, III, Rockingham, North Carolina, for Appellant.
Terry Michael Meinecke, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lavel      Myner     Best        pled       guilty      to   possession        of    a

firearm   by    a    convicted       felon,            in    violation       of    18    U.S.C.

§ 922(g)(1)     (2006),     and    possession               with   intent    to     distribute

cocaine   base,     in   violation       of       21    U.S.C.      §   841(a)(1)       (2006).

Counsel   has       filed   a     brief       in       accordance        with      Anders      v.

California,     386      U.S.     738        (1967),          stating       there       are     no

meritorious issues for appeal but questioning (1) whether Best’s

plea was knowing and voluntary; (2) whether Best’s competency

should have been evaluated before sentencing; and (3) whether

Best’s sentence was reasonable, particularly given the district

court’s   failure     to    impose      a    variant          sentence      to    obviate      the

sentencing disparity between crack and powder cocaine.                               Best was

informed of his right to file a supplemental brief, but he has

not done so.      Finding no error, we affirm.

           Although counsel questions the voluntariness of Best’s

plea, he cites to no specific omission by the district court.

Because Best did not move in the district court to withdraw his

guilty plea, any error in the Fed. R. Crim. P. 11 hearing is

reviewed for plain error.               United States v. Martinez, 277 F.3d

517, 525 (4th Cir. 2002).                   The district court fully complied

with the dictates of Rule 11 in accepting Best’s plea, and the

record shows that Best’s plea was knowing and voluntary.                                  Thus,

no error, plain or otherwise, taints his convictions.

                                              2
           Next, counsel suggests that Best’s competency should

have been evaluated before the district court sentenced Best.

This    court      “review[s]        the       district     court’s       competence

determination for clear error.”                United States v. Robinson, 404

F.3d 850, 856 (4th Cir. 2005).                 A district court must determine

if the defendant “has sufficient present ability to consult with

his lawyer with a reasonable degree of rational understanding[]

and whether he has a rational as well as factual understanding

of the proceedings against him.”                  Dusky v. United States, 362

U.S. 402, 402 (1960) (internal quotation marks omitted); see 18

U.S.C. § 4241(d) (2006).         Our review of the record leads us to

conclude that the district court did not clearly err in finding

Best competent for sentencing.                 Thus, we conclude that Best’s

claim lacks merit.

           Best’s arguments regarding his sentence lack merit as

well.   Best’s presentence investigation report (“PSR”) properly

placed him in criminal history category VI.                      The PSR correctly

calculated a total offense level of twenty-seven, resulting in

an advisory range of 130-162 months’ imprisonment.                      The district

court   afforded    counsel     an    opportunity      to       argue   regarding   an

appropriate sentence, afforded Best an opportunity to allocute,

considered the relevant 18 U.S.C. § 3553(a) (2006) factors, and

sufficiently    explained       its     rationale         for     rejecting   Best’s

request for a downward variance and imposing Best’s sentence of

                                           3
160 months.      See United States v. Carter, 564 F.3d 325, 330 (4th

Cir. 2009) (recognizing that the district court must “place on

the record an individualized assessment based on the particular

facts    of     the        case    before      it”)   (internal        quotation       marks

omitted).       Finally, Best has failed to rebut our presumption

that his within-Guidelines sentence is reasonable.                             See United

States     v.    Allen,           491   F.3d       178,     193    (4th   Cir.        2007).

Accordingly,          we     conclude        that     Best’s       sentence     is      both

procedurally and substantively reasonable.

              In accordance with Anders, we have reviewed the record

in this case, including those issues highlighted by counsel, and

have    found    no    meritorious          issues    for    appeal.      We    therefore

affirm the district court’s judgment.                       This court requires that

counsel inform Best, in writing, of the right to petition the

Supreme Court of the United States for further review.                               If Best

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                           Counsel’s

motion must state that a copy thereof was served on Best.                                 We

dispense      with     oral        argument     because      the    facts      and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 AFFIRMED

                                               4